                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 UNITED STATES OF AMERICA                  §
                                           §
 v.                                        §          No. 4:16CR176
                                           §          Judge Crone
 JAMES MORRIS BALAGIA (3)                  §
 a.k.a. “DWI Dude”                         §

                  GOVERNMENT’S MOTION FOR CONTINUANCE

       The United States, by and through the United States Attorney for the Eastern

District of Texas, files its Motion to Continue the response to the Court’s Order (Dkt.

235) requesting additional information as to their 404(b) Notice and Trial Brief on the

Admissibility of Extraneous Offenses (Dkt. 234) which is presently scheduled for

January 22, 2019, and in support thereof would respectfully show as follows:

      The trial of this matter was continued to April 8, 2019. Additionally, the

government’s response to the Amended Motion to Compel is due on February 22, 2019.

The government is currently waiting on additional information and has not received the

documentation.

       This motion is not made for delay but so that justice may be done.

       The government hereby respectfully requests that this Court enter an Order

continuing this response until February 22, 2019.




Motion for Continuance - Page 1
                                           Respectfully submitted,

                                           JOSEPH D. BROWN
                                           United States Attorney

                                               /s/
                                           HEATHER RATTAN
                                           Assistant United States Attorney
                                           Texas Bar No. 16581050
                                           101 E. Park Blvd., Suite 500
                                           Plano, Texas 75074
                                           972/509-1201
                                           972/209-1209 fax
                                           heather.rattan@usdoj.gov

                             CERTIFICATE OF CONFERENCE

       Defense counsel is opposed.

                                                   /s/
                                                 HEATHER RATTAN


                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was sent via

electronic filing on January 22, 2019.



                                             /s/
                                           HEATHER RATTAN




Motion for Continuance - Page 2
